Denied and Opinion Filed September 4, 2018




                                           S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-00992-CV

                                 IN RE LOUISE DAVIS, Relator

                  Original Proceeding from the 298th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-16-13843

                              MEMORANDUM OPINION
                           Before Justices Bridges, Brown, and Boatright
                                    Opinion by Justice Bridges
       In this original proceeding, relator seeks a writ of mandamus directing the trial court to rule

on relator’s motion for summary judgment and the real party in interest’s motion for summary

judgment, which were heard by the trial court on February 7, 2018 and May 25, 2018 respectively.

Relator avers that the motions present purely legal questions to the trial court and, therefore, the

trial court has failed to rule on the motions within a reasonable time. We deny the petition without

prejudice.

       When a motion is properly filed and pending before a trial court, the act of giving

consideration to and ruling upon that motion is a ministerial act, and mandamus may issue to

compel the trial judge to act. Safety–Kleen Corp. v. Garcia, 945 S.W.2d 268, 269 (Tex. App.—

San Antonio 1997, orig. proceeding). To obtain mandamus relief for the trial court’s refusal to

rule on a motion, a relator must establish: (1) the motion was properly filed and has been pending

for a reasonable time, (2) the relator requested a ruling on the motion, and (3) the trial court refused
to rule. Stoner v. Massey, 586 S.W.2d 843 (Tex. 1979); In re Buholtz, No. 05-16-01312-CV, 2017
WL 462361, at *1 (Tex. App.—Dallas Jan. 31, 2017, orig. proceeding); Crouch v. Shields, 385
S.W.2d 580, 582 (Tex. App.—Dallas 1964, writ ref’d n.r.e.).

       No litigant is entitled to a hearing at whatever time he may choose, however. In re Chavez,

62 S.W.3d 225, 229 (Tex. App.—Amarillo 2001, orig. proceeding). A trial court has a reasonable

time within which to consider a motion and to rule. In re Craig, 426 S.W.3d 106, 107 (Tex. App.—

Houston [1st Dist.] 2012, orig. proceeding); In re Sarkissian, 243 S.W.3d 860, 861 (Tex. App.—

Waco 2008, orig. proceeding). Whether a reasonable time for the trial court to act has lapsed is

dependent upon the circumstances of each case and no bright line separates a reasonable time

period from an unreasonable one. In re Shapira, No. 05-16-00184-CV, 2016 WL 1756754, at *1

(Tex. App.—Dallas Apr. 29, 2016, orig. proceeding). Among the criteria included are the trial

court’s actual knowledge of the motion, its overt refusal to act, the state of the court’s docket, the

existence of other judicial and administrative matters which must be addressed first, and the trial

court’s inherent power to control its own docket. Id.; In re Blakeney, 254 S.W.3d 659, 663 (Tex.

App.—Texarkana 2008, orig. proceeding).

       Here, although the trial court heard the parties’ competing motions on February 7, 2018

and May 25, 2018, the trial judge requested supplemental briefing following the May 25, 2018

hearing. The parties filed the supplemental briefing on June 6, 2018, and relator asked the trial

court for a ruling “forthwith” on July 10, 2018. Under this record, we cannot say that the trial

court has refused to rule on the motions or failed to rule within a reasonable time following receipt

of the supplemental briefing and relator’s request for ruling.




                                                 –2–
      Accordingly, we deny relator’s petition for writ of mandamus without prejudice.




                                               /David L. Bridges/
                                               DAVID L. BRIDGES
                                               JUSTICE



180992F.P05




                                            –3–